Citation Nr: 1019881	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-13 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the University of South Alabama 
(USA) Medical Center on May 19, 2007 to May 22, 2007.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk

INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs Medical Center (VAMC) in 
Biloxi, Mississippi, which denied payment of non-VA medical 
expenses incurred by the Veteran from May 19, 2007 to May 22, 
2007.

The Veteran and his wife testified before the Board at the 
Jackson Regional Office (RO) in August 2009.  A transcript of 
that proceeding is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  On May 19, 2007, through May 22, 2007, the Veteran 
incurred medical expenses at a private hospital for treatment 
of a broken femur due to a tree falling on the Veteran.

3.  The private medical care rendered on May 19, 2007, 
through May 22, 2007, was for a medical emergency of such a 
nature that a prudent layperson could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy.

4.  A VA or other Federal facility was not feasibly available 
on May 19, 2007.

5.  The Veteran could not have been safely transferred to a 
VA or other Federal facility prior to May 22, 2007, as he was 
under recovery and observation from a surgery on his left 
femur.  On May 22, 2007, the Veteran was deemed stabilized 
and discharged to home with instructions to follow up with 
treatment at Stanton Road Clinic.

6.  From May 19, 2007, through May 22, 2007, the Veteran was 
enrolled in the VA health care system and had received care 
within the 24-month period preceding the emergency treatment 
of May 19, 2007, to May 22, 2007.

7.  The Veteran is financially liable to University of South 
Alabama Medical Center for treatment received in May 2007.

8.  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement of the private treatment 
rendered in May 2007.

9.  The condition for which treatment was rendered in May 
2007 was caused by an accident or work-related injury. 

10.  On June 11, 2007, State Farm Insurance paid 1,000 
dollars towards the Veteran's medical bills at USA Medical 
Center.

11.  The Veteran has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of the rest of the 
treatment.

12.  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided in May 
2007.


CONCLUSION OF LAW

Criteria for payment or reimbursement of unauthorized medical 
expenses incurred at a private hospital from May 19, 2007, 
through May 22, 2007, have been met.  38 U.S.C.A. §§ 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the VA 
has substantially satisfied the duties to notify and assist, 
as required by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there maybe any deficiency of notice or assistance, 
there is no prejudice to the Veteran in proceeding with this 
appeal given the favorable nature of the Board's decision.  
Any error in the failure to provide notice is harmless at 
this time and can be corrected following the Board's decision 
as part of the effectuation of the award, if necessary.

The Veteran asserts that he should be reimbursed for the 
entire cost of private treatment rendered from May 19, 2007, 
through May 22, 2007, and not just a portion thereof, because 
he was not advised during his hospital stay that he was 
stable enough to be transferred to a VA facility.  He 
credibly testified before the Board that his son-in-law found 
him caught under a tree on May 19, 2007 and called 911.  The 
Veteran reported that he asked to be transported to the 
nearest VA hospital, however, due to several car accidents 
and shootings in the area there were no helicopters or 
ambulances available.  The ambulance first transported the 
Veteran to George County Hospital, where a proximal femur 
fracture was diagnosed.  He was then transferred to USA 
Medical Center in Mobile, Alabama for definitive orthopedic 
care.

The medical records from USA Medical Center show that the 
patient was in severe pain, was placed in Buck's traction 
overnight and would undergo intermedullary nailing of his 
femur the next morning.  On May 20, 2007, the Veteran 
underwent a procedure to get an intramedullary nail placed in 
the left femur.  There were no complications of the 
procedure.  Post-operatively the Veteran received DVT 
prophylaxis, pain control, elevation of the extremity and 
physical therapy.  Once he could tolerate some weight 
bearing, the Veteran was discharged on May 22, 2007, with an 
appointment to follow-up at Stanton Road Clinic. 


A review of the record shows that the Veteran has been 
enrolled in the VA health care system for many years, 
received treatment within the 24-month period preceding May 
2007, and that he has no service-connected disabilities.  He 
does not have any private insurance, and his brother's 
homeowners insurance has paid 1,000 dollars to USA Medical 
Center.  The Veteran is personally liable to USA Medical 
Center for the treatment here in question.  Additionally, the 
Veteran credibly testified that he was in severe pain on May 
19, 2007, and his son-in-law, who has no medical training, 
feared for the Veteran's safety when he found him under a 
tree.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the Veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, 
it is not contended that VA specifically agreed to pay the 
medical bills incurred at the private facility.  It is noted 
that there are specific formalities that must be followed 
under 38 C.F.R. § 17.54 that were not complied with here and, 
as a result, proper advance authorization from VA was not 
obtained.  Therefore, the Board must conclude that prior 
authorization for private medical treatment received in May 
2007 was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expensed incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703.

Generally, reimbursement of the expenses of care or services, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, may be paid on the 
basis of a claim timely filed, if the following criteria are 
met: (1) the Veteran has a service-connected disability; (2) 
there is a medical emergency of such nature that delay would 
be hazardous to the Veteran's life or health; and, (3) VA or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or participate, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 1720.  In order to be eligible for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1728, all 
three requirements must be met.

Here, service connection is not in effect for any disability.  
As such, the Veteran is not eligible for payment or 
reimbursement under section 1728.  He may, however, be 
entitled to payment for the care in question under 38 
U.S.C.A. § 1725.  See also 38 C.F.R. §§ 17.1000-1008.  

38 U.S.C.A. § 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 
113 Stat. 1553 (1999) (effective May 29, 2000).  To be 
entitled to the payment for emergency care under this Act, 
the evidence must meet all of the following criteria: (a) The 
emergency services were provided in a hospital emergency 
department or a similar facility held out as providing 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e)  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)  The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment;

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
provider; and

(i)  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant one, which exists 
because of an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Having reviewed the evidence, the Board finds that the 
Veteran is eligible for payment or reimbursement under 38 
U.S.C.A. § 1725, as implemented by 38 C.F.R. § 17.1002, 
because he has satisfied all of the necessary criteria.  
Specifically, on May 19, 2007, through May 22, 2007, the 
Veteran incurred medical expenses at a private hospital for 
the treatment of a fallen tree on his leg.  The private 
medical care rendered was for a medical emergency of such a 
nature that a prudent layperson could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy.  And, 
because the VA facility was a significant distance away, 
there was a lack of available ambulance or helicopter 
transportation, and the ambulance personnel determined that 
the nearest appropriate level of care was at a non-VA 
facility, a VA or other Federal facility is found to have 
been unavailable on May 19, 2007.

Additionally, due to the need for stabilization and 
observation after surgery, the Board finds that it would not 
have been feasible to transfer the Veteran to a VA or other 
Federal facility prior to May 22, 2007, when the Veteran was 
discharged.  Although VA medical personnel have reviewed the 
records and determined that the Veteran could have been 
safely transferred to a VA facility, the Board disagrees.  On 
May 19, 2007, the Veteran was admitted to USA Medical Center 
and indicated he had severe pain.  May 20, 2007, the Veteran 
underwent surgery on his left femur and no notes indicated 
that his condition had stabilized.  May 21, 2007 the Veteran 
received follow-up care for his surgery and the following 
day, May 22, 2007, the Veteran was deemed stabilized and 
discharged to home with instructions to follow up treatment 
at Stanton Road Clinic.  Thus, when resolving all reasonable 
doubt in the Veteran's favor, the Board finds that it was not 
feasible to transfer him to another facility and/or discharge 
him from the private facility until May 22, 2007. 

From May 19, 2007, through May 22, 2007, the Veteran was 
enrolled in the VA health care system and had received care 
within the 24 month period preceding the emergency treatment.  
He is financially liable to USA Medical Center for treatment 
received in May 2007, and he has no coverage under a health-
plan contract for payment or reimbursement of the private 
treatment.  Finally, the condition for which treatment was 
rendered in May 2007 was caused by an accident, but the 
Veteran has exhausted all claims and remedies reasonably 
available.

In sum, the Board finds that the Veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from his emergency treatment for May 19, 2007, 
through May 22, 2007.  The preponderance of the evidence 
shows that treatment received on those dates was for symptoms 
perceived to be so serious as to require immediate medical 
attention.  Further, due to the long distance and the 
Veteran's serious and life-threatening condition, it was 
impractical to transfer or discharge him until May 22, 2007.  
As such, the benefit sought on appeal is granted.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred on May 19, 2007, through May 22, 2007, at the USA 
Medical Center is granted, subject to the laws and 
regulations governing the award of monetary benefits.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


